Citation Nr: 1749209	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  07-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cervical spinal stenosis with right-sided paralysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter L.A.



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to January 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2004 and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2017.  The Veteran did not request a hearing for the cervical spine claim.

Although additional evidence was received subsequent to the April 2007 statement of the case (SOC), the Board finds that the additional evidence is either not pertinent to the cervical spine claim or is cumulative of that already of record.  Thus, a remand for a supplemental statement of the case (SSOC) is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).

In April 2007, the Veteran raised the issues of compensation for a cervical spine disorder and a lumbar spine disorder under 38 U.S.C.A. § 1151 when he stated that his back and neck are a result of VA treatment.  These issues have not yet been addressed by the RO and therefore the Board refers them to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).  

The decision below addresses the cervical spine claim and reopening the PTSD claim.  The reopened issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  An April 2003 rating decision denied service connection for PTSD.  The Veteran did not appeal the decision.

2.  Evidence received since the April 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.

3.  The Veteran's cervical disorder did not have its onset during and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2017).

2.  The criteria to reopen the claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for the cervical disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Claim to Reopen-PTSD

Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Analysis

The original January 2001 claim of service connection for PTSD was denied in a September 2001 rating decision.  In November 2001, the Veteran filed a notice of disagreement (NOD) with the decision.  The RO then issued a March 2002 SOC, which was not perfected to the Board.  

The Veteran requested to reopen the claim and this request was denied in an April 2003 rating decision on the basis that there was no new and material evidence.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

In this regard, the present claim to reopen was filed in March 2004, which was within one year of the April 2003 rating decision.  However, the claim did not express any disagreement with the April 2003 rating decision but was instead expressly a claim to reopen.  Thus, it did not constitute an NOD.  Moreover, no new and material evidence was received within one year that needed to be considered as filed with that earlier claim.  See 38 C.F.R. § 3.156(b).

Since the April 2003 rating decision, evidence has been received sufficient to reopen the claim for service connection for PTSD.  The Veteran was afforded an April 2017 Board hearing in which he indicated that while in the Navy, he worked on a transport boat which transported Marines to and from Vietnam.  He testified that this included transporting the bodies of deceased soldiers.  He indicated that during these transports, his boat was under fire.

Thus, the hearing testimony in support of service connection for PTSD is new and material because it supports that there is an in-service stressor which led to a diagnosis of PTSD.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will be addressed further in the remand section.

II.  Service Connection-Cervical Spine

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

In November 2004, the Veteran filed a claim of service connection for right side paralysis, which the RO construed as a claim for cervical spinal stenosis with claimed right-sided paralysis.  Such claim was denied in the March 2005 rating decision.  Thereafter, a NOD was submitted, followed by an April 2007 SOC.  Finally, an April 2007 substantive appeal from the Veteran perfected the appeal to the Board.

The service treatment records are silent for complaints or treatment for a neck disability.

Post-service medical records in support a current neck diagnosis have been submitted; however, there is not sufficient evidence in support of an in-service incurrence of a neck disorder, or in support of a causal relationship between the current neck disorder and service.

A May 2000 VA treatment record indicated cervical degenerative joint disease (DJD).  A June 2000 record noted the Veteran sought treatment for left-sided neck pain at urgent care.  It indicated his neck pain was likely due to a heavy bag carried on his shoulder.  A July 2004 record indicated the Veteran underwent a C3-C6 decompression surgery in June 2004 and he was diagnosed with C3-C6 cervical stenosis.  An August 2006 record indicated cervical radiculopathy and cervicalgia.  A March 2007 VA record noted the Veteran underwent a 2005 laminectomy of C4 through C6, and suffered from degenerative disc disease (DDD) C3 through C7.

Additionally, in a February 2007 statement, the Veteran noted neck pain.  In the April 2007 substantive appeal, he indicated his back and neck (pain) were a result of VA treatment.  As noted in the introduction, these raised issues are being referred to the RO.

In consideration of this evidence, the Board finds that the Veteran's cervical disorder did not have its onset during and is not otherwise related to service.  The in-service injury/disease element and the nexus element of the claim has not been substantiated.

Additionally, while the Board has a duty to assist the Veteran in developing his claim, it finds that VA is not obligated to obtain a medical examination in relation to the claim of service connection for a neck disorder, as the evidence only establishes a current disability.  While a current disability is established, including multiple prior neck procedures, there is insufficient evidence establishing that the Veteran suffered from a neck injury, disease or event during service.  Additionally, there is not even an indication that the current disability is related to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

The Board notes the Veteran has submitted lay evidence in support of other claims.  However, he has submitted no relevant lay evidence in support of his neck claim showing a nexus relationship between his currently diagnosed cervical DJD and active military service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for a neck disorder.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for PTSD is reopened; to this limited extent, the appeal is granted.

Service connection for a cervical spine disorder, including cervical spinal stenosis with right-sided paralysis, is denied.


REMAND

The Veteran's psychiatric claim must be remanded for further development, including attempted verification of his claimed in-service stressors.  He also must be afforded a VA examination to determine if he has a current psychiatric diagnosis, to include PTSD, and if such is related to service.  Additionally, although the claim has specifically been characterized as a claim for PTSD, the Board will broaden the scope of the claim more generally to include any present psychiatric disorder.

An August 2000 VA treatment record indicated the Veteran has an Axis I diagnosis of PTSD.  A March 2001 record showed the Veteran reported PTSD from picking up wounded soldiers during service and a traumatic experience involving witnessing his friend have his throat cut.  A February 2003 record noted psychiatric complaints of depression as due to PTSD.  During September 2003 VA treatment, the Veteran reported no combat history, but current PTSD from cleaning and picking up dead bodies.

Significantly, an April 2005 VA record indicated the Veteran had sought treatment to deal with his diagnosed PTSD and its attendant symptoms.  It further noted "We therefore, urge the Board to consider an award of total, severe and permanent disability due to Post traumatic Stress Disorder, military related."

Additionally, as noted above, the Veteran was afforded an April 2017 Board hearing in which he indicated that while on a transport ship for Marines, he witnessed injured and dead soldiers.

As the evidence supports the Veteran may suffer from PTSD and other psychiatric disorders, which may be related to in-service stressors, the evidence currently meets the low threshold for obtaining a VA examination as to the psychiatric issue.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the evidence shows the claimed stressors remain unverified.  The RO attempted to verify the Veteran's stressor previously and determined in May 2010 that information to corroborate the reported stressor was insufficient to pursue further to the U.S. Army and Joint Services Records Center (JSRRC) or National Archives and Records Administration (NARA).  However, further efforts to verify the reported stressors must be attempted on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Conduct a search for any pertinent records that would assist in verifying the Veteran's stressors claimed as transporting wounded or dead Marines and witnessing his friend having his throat cut.

Any action necessary for independent verification of the alleged stressors should be accomplished, including notifying the Veteran he may submit evidence in support, such as lay statements from soldiers he served with.

If the search for corroborating information leads to negative results, the efforts taken must be documented and the Veteran and his representative should be so informed.

2.  Following the above ordered development, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should determine whether the Veteran has a current psychiatric disorder, including whether he meets the criteria for a diagnosis of PTSD meeting the DSM criteria.

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during, or is otherwise related to, active service.

If PTSD is diagnosed, the underlying stressors should be identified, to include consideration of the Veteran's contention that he has PTSD related to transporting dead and wounded soldiers.

The examiner should address and discuss the April 2005 VA report in support from Dr. H.G., as well as the relevant lay evidence of record.  He or she should include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the claim remaining on appeal on the merits.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


